The situation of women in the Balkans (short presentation)
The next item is a brief presentation of the report by Mrs Gurmai, on behalf of the Committee on Women's Rights and Gender Equality, on the situation of women in the Balkans.
Commissioner, ladies and gentlemen, thank you for staying to listen at this late hour. I am very pleased to be able to present this motion to you today. I am pleased, because it shows that the European Parliament considers monitoring and improving the situation of women in the Balkans to be important. I am convinced that this is our common interest and responsibility, since the European Union cannot close itself off.
We all know that the countries of the region have been through serious traumas, and not that long ago. They are making very great efforts to address their problems, and for this they deserve admiration. It is my opinion, however, that they fail to take a very important resource into due consideration, namely women.
It is true that women suffered particularly heavily during the wars, but we must bear in mind that they are not solely victims, but play a constructive, active, useful and indispensable part in democratic stabilisation and reconstruction.
I was never in favour of making exceptions for women, but I am so bold as to declare that they should be given the same opportunities as men. No more and no less. It is no different in this case either. Women can fulfil the above-mentioned role only if they are given the opportunity to do so.
And what is this opportunity? Since women constitute half the population, they must be given a decision-making role in the same proportion. I know that according to many people, a quota is not the true solution, but I must say that unfortunately a more effective administrative solution has not yet been found.
The economic emancipation of women is one of the first tasks. Working women are more productive members of society and are less subjugated. And if they are working, we cannot allow them to be excluded from leadership positions in economic life. At the same time, hard-working women must be given the opportunity to balance professional life with family commitments.
For this to happen, the attitude of society must become more positive with regard to women, and negative stereotypes must be abolished. Education and the media play a key role in this regard. I could continue down this long list, but in the interest of time I would like to emphasise two very important considerations.
First, we can never forget that the region in question is made up of several different countries, and these cannot be lumped together and treated in the same way. Every country is working hard in every sphere, and thus also on improving the situation of women. Of course some countries are further ahead in this struggle than others. I have tried to convey this in the table appended to the report.
Secondly, the possibility of future entry into the European Union is a significant motivation for these countries to achieve their objectives. It is important for them and for us to take advantage of this period in this regard as well.
My aim with this report was to indicate that they are on the right track, that I pay tribute to their efforts, and that I wish them courage for what lies ahead.
I would like to take this opportunity to express my thanks for the enormous help I have received in the course of this task from Rudolfs Verdins and Elvy Svennerstål of the Committee on Women's Rights and Gender Equality Secretariat, from Effy Tsonos and Majella McCone of the Secretariat of the Socialist Group in the European Parliament, from my fellow Members the shadow rapporteurs Marie Panayotopoulos-Cassiotou, Doris Pack, Edit Bauer, Lívia Járóka, Filiz Hyusmenova, Emine Bozkurt, Anni Podimata, Marusya Lyubcheva and many others. Special thanks are due to the Secretariat of the Group of the European People's Party (Christian Democrats) and European Democrats, the Group of the Greens/European Free Alliance and of course the Liberals for their tireless work and unfailing readiness to make concessions. Last but not least, I wish to thank my immediate colleagues.
I am very proud of the fact that the motion which I am introducing here today reflects a wide-ranging compromise, which I believe makes the European Parliament's message a clear, unambiguous and strong one. I hope that reading between the lines will make it clear that my aim is to give the report a positive, encouraging tone. Thank you for your attention. It is also a particular pleasure that Commissioner Verheugen, who was the Enlargement Commissioner at the time we joined the EU, is here with us.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, Mrs Gurmai, I was responsible for enlargement, but that was four years ago. Nonetheless, I still recall some of the knowledge from that time. I am really glad to be able to speak about this topic with you this evening. I have always had a particular interest in it and I still do today.
Your report tallies with the findings of the Commission: there are no differences of opinion there. It is clearly correct that we regard the issue of women's rights and the equality of men and women as an absolutely indispensable component of the political criteria which are a crucial prerequisite for starting and concluding accession negotiations.
From my own experience, I can say - and Olli Rehn who now does the work confirms this - that enlargement negotiations, indeed the whole enlargement process, the mere hope that accession negotiations might come about, significantly improve the social situation of disadvantaged groups on a regular basis. The governments and the parliaments in the countries concerned know what Europe expects from them. In my view, there is no stronger catalyst for rapid social change in candidate countries or in potential candidate countries than the prospect of being able to become a member of the European Union and thus of having to meet certain standards which we in Europe have.
The reports which you have prepared, your analysis and our analysis describe a really daunting problem. Women in the countries which we are discussing today are generally under-represented, both in the employment market and in political life. Domestic violence is widespread. The situation of women in rural areas is extremely worrying. Girls and women from national ethnic minorities - above all, Roma women - suffer, as do disabled women, from particular discrimination, and far too frequently women and girls are unfortunately victims of the trade in human beings.
It therefore goes without saying for the Commission that, in its cooperation with the candidate countries and potential candidate countries, programmes need to be developed to improve these conditions. I need not describe that here in detail. There are a large number of programmes which should enable the governments and authorities of the candidate countries to deal with the problem properly. However, there are also projects and programmes based on the principle of self-help, which support non-governmental organisations and other social groups.
I can assure you, Mrs Gurmai, that the Commission will in future continue to do all it can to contribute to the strengthening of women's rights in the Balkan countries. That clearly includes - as I already said - support for women's organisations and non-governmental organisations. I think that a credible and serious prospect of accession for these countries is the strongest possible stimulus to prompt them to really do what is necessary.
However, we should not be under any illusions here. Everyone here in this room knows that such societal processes take their time. If I may return to my own experience again, we cannot content ourselves with the fact that something or other is in the statute book. We cannot content ourselves with the fact that wonderful action plans that look great on paper are being prepared. I have seen dozens of them, and they by no means mean that anything will really happen. The real work, then, is only just starting. I am very grateful that the European Parliament is showing such great interest in this work.
That concludes this item.
The vote will take place tomorrow, Thursday 4 December 2008 at 12 noon.
Written Statements (Article 142)
in writing. - Social developments in the Balkans in terms of gender equality have unfortunately been notorious for the lack of improvement in this field. Even though some of the Balkan countries have been given candidate status for EU membership, the situation of women is becoming increasingly worrisome and hardly improving.
In order to sustain the relative position of women in the Balkan societies, the EU must become more involved in the slow democratic process which characterises most countries in the region and encourage the fostering of legally binding instruments with regard to women's rights and liberties. Furthermore, positive discrimination should also be a concept employed by the governments in the region, in the same manner as in the EU Member States that apply it.
Nevertheless, in order to recreate a stable post-conflict environment, it is imperative to promote the development of an equal society that protects the position of women while avoiding the re-establishment of the 'patriarchal' institutions that have characterised much of the past. The participation of women in the decision-making process is essential to achieving a substantial change in their status in society and will have concrete significance for future improvements.
in writing. - Equal opportunity for women and men is an important part of the Copenhagen criteria. Countries in the Balkans have much work to do in this area. Candidate countries should strive to make their antidiscrimination and gender equality laws equal to those of the acquis communautaire.
Issues that require special attention in the Balkans include: increasing health care, increasing the representation of women in government, protecting women from domestic violence, eliminating sex crimes, and implementing stronger antidiscrimination strategies.
These problems certainly exist within the EU Member States as well. We should constantly be striving for better equality between women and men.
But candidate states have to pay special attention to rectifying these problems before it is possible for them to join the European Union.
in writing. - The problems of discrimination that Roma communities face remain unresolved throughout Europe. In both old and new Member States, as well as in candidate countries, integration policies are generally weak, sporadic and administered on a case-by-case basis. Romani women throughout the Balkans face discrimination not only because of their gender, but also on account of the ethnic group to which they belong. Due to their marginalisation from mainstream society, Romani women encounter discrimination which influences their access to healthcare, quality education, housing and employment.
It is extremely important that candidate and potential candidate countries in the Balkans guarantee the elimination of all forms of discrimination and prejudice against Romani women and introduce an effective and practical anti-discrimination strategy to be implemented at all levels (national and local).
It is obvious that the European Union's enlargement process, through the use of its tool the Copenhagen criteria, has the potential to significantly change the situation of the Roma in the Balkans. For this reason it is crucial that the European Commission adopts an effective monitoring system in order to measure the real efforts made in minority and women's rights in the Balkans, which will then demonstrate full compliance with the political criteria for accession.
The report on the situation of women in the Balkans discusses one of the most topical subjects of the moment: the place of women in modern society. It sounds a large number of alarm bells concerning the situation of women in the Balkans, at a time when a process of establishing stable democracy is under way. This report is not only comprehensive, but also deals with key topics which are generally relevant, such as: women in the labour market, combating stereotypes, women's health, women's involvement in decision-making, violence against women and trafficking in human beings. The relevance of these topics is all the more apparent in some states which have undergone major changes over the last 20 years.
What is concerning is how difficult it is to evaluate the actual situation in these countries. Women are discriminated against, whether intentionally or not. One example of this is the 'informal' labour market for women. This situation is regarded as the norm in some countries. An even bigger problem is encountered among women who are directed or 'drift' towards activities which are beneath human dignity, such as prostitution, or who fall prey to those involved in human trafficking. Another concern is the fact that many women are also victims of domestic violence.
In another respect, women need to get involved more in changing attitudes so that they can occupy the place in society they deserve.
As an MEP from a country in immediate proximity to the Western Balkans, I welcome the progress that has been made by the candidate or potential candidate countries mentioned in the report. However, we need specific political measures to eliminate social and economic discrimination and insecurities which persist in the region.
The conflicts in the region have undermined the image of women in the collective memory. They have also led to the appearance and reinforcement of stereotypes according to which women's role in society is greatly reduced, overshadowed by powerful men.
The starting point for eliminating these stereotypes is at the primary level of education. Educational materials in schools should actually promote a positive image of women enjoying equal rights with men.
It is our duty to support these programmes both politically and financially. This means that during the negotiation process the results that are achieved should be monitored closely.
The EU needs to monitor more closely the situation of women in the Balkans, especially in EU candidate states.
At the same time, encouragement should be given to granting pre-accession funds to support Balkan states in their fight against human trafficking and prostitution, particularly involving children, as well as to provide adequate healthcare services which any woman can have access to, irrespective of her race, religion or social status. Last but not least, these funds could also help to set up shelters and counselling centres for women who are victims of domestic violence.
I would also like to emphasise the importance of providing support for NGOs fighting for the rights of women in the Balkans, to be undertaken both by governments in the Balkan region and NGOs in EU Member States.
I call on pressure to be exerted on the governments of Balkan states to urgently adopt measures to combat and prevent human trafficking, prostitution involving minors and child pornography, bearing in mind that the Balkans is both a transit region for and a point of origin of human trafficking.
We must not overlook either the need for the competent institutions in the Balkans to adopt measures aimed at ensuring equal pay between women and men and educating people against stereotypes.
Last week we observed the International Day for the Elimination of Violence against Women. The European Commission underlined the importance of the merciless battle with this pressing problem. The European Parliament also needs to call upon Candidate States to take on active measures for the proper application and compliance with the existing legislative framework. Because the law cannot only be on paper, it must also be applied in reality in order for the position of women, who are placed under such torment every day and do not even realise that this is not acceptable, to be improved. This is why I agree with the researcher that actions must be taken to change the stereotypical ways of thinking in these countries.
I would like to bring your attention to another fundamental point made in the report. According to the region's specifics and especially to the military conflicts which the whole of the Europe was witness to in the past decade, I would like to underline the fact that in the conflict zones, men and women, girls and boys experience war differently. It is true that women and children are most often the victims in these conflicts, however women must be given the same opportunities and be given an equal chance in order also to be able to fight, to actively participate in social and political life, to manage and to stabilise society.